Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/KR2019/002708.
The after final amendment filed on January 10, 2022 has been entered.  No new matter has been entered.	 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Response to Arguments/Amendments
 Applicant’s arguments, see bottom of page 4, filed January 10, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claim 1 under 35 USC 112(a) have been withdrawn. 

Election/Restrictions
Claim 1 is allowable. Claims 3-6, 8-12, 17, and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Groups I-IV, as set forth in the Office action mailed on November 30, 2020, is hereby withdrawn and claims 3-6, 8-12, 17, and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Allowable Subject Matter
Claims 1, 3-6, 8-12, 17, and 19 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The C. glutamicum ldhA promoter of SEQ ID NO:2 of the instant application was known in in the art (see Inui – cited previously on form PTO-892).  However, there is no teaching or suggestion in the prior art in modifying position 37 of SEQ ID NO:2 with a guanine base, resulting in the claimed invention of a promoter consisting of the nucleotide sequence of SEQ ID NO:1. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652